IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45490

STATE OF IDAHO,                                 )
                                                )    Filed: October 11, 2018
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
RICHARD P. SWALLEY,                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Boise County. Hon. Patrick H. Owen; Hon. George D. Carey, District Judges.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of ten years, for lewd conduct with a minor
       under sixteen, affirmed; order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Richard P. Swalley pled guilty to lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court imposed a unified sentence of twenty-five years, with a
minimum period of confinement of ten years.          The district court retained jurisdiction, and
Swalley was sent to participate in the rider program.
       After Swalley completed his rider, the district court relinquished jurisdiction. Swalley
appeals, claiming that the district court erred by refusing to grant probation. He also argues his
sentence is excessive and constitutes an abuse of discretion.

                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Swalley
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Swalley also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion. The order of the district court
relinquishing jurisdiction and Swalley’s sentence are affirmed.




                                                   2